Citation Nr: 9918350	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  98-12 435 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for frozen left hand.

2.  Entitlement to service connection for frozen left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from June 1943 to August 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from am April 1998 rating decision of the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
frozen left hand, a frozen left foot, and Alzheimer's 
Disease.

The Board notes that the veteran has given his spouse a power 
of attorney for all his affairs.

The August 1998 VAF-9 shows a request for a hearing before a 
Member of the Board of Veterans' Appeals; however, this 
request was withdrawn in December 1998.

The Board observes that the veteran limited the issue to 
service connection for frozen left hand and foot. 


FINDINGS OF FACT

1.  Competent objective medical evidence of a diagnosis of a 
frozen left hand or residuals thereof is not of record.

2.  Competent objective medical evidence of a diagnosis of a 
frozen left foot or residuals thereof is not of record.



CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a frozen 
left hand is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The veteran's claim for service connection for a frozen 
left foot is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a frozen left 
hand and frozen left foot.  It is necessary to determine if 
he has submitted a well grounded claim with respect to each 
issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The Board notes that the National Personnel Records Center 
(NPRC) has verified that some service medical records were 
destroyed in a fire at the NPRC in St. Louis, Missouri, in 
1973.  In the instant case, it is obvious from the condition 
of the veteran's service medical records, that they were 
exposed to the fire at the NRPC, and thus, it is conceded 
that some records may be missing.  Generally, under such 
circumstances there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  See Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  There is no 
indication of additional pertinent evidence.

The available service medical records contain no mention of 
any complaints, treatment, or diagnosis of a frozen left hand 
or foot.  Service medical records do show that the veteran 
was treated in December 1944 for an abscess of the dorsum of 
the left hand, cause undetermined.  At his April 1946 
discharge examination, there were no complaints regarding his 
left hand or foot, and the evaluations of the skin and feet 
were normal.

In the November 1997 claim, it was reported that the 
veteran's left hand and foot were frozen during his service 
in Germany.

Private medical records from February 1992 to November 1997, 
including hospitalization reports from October 1996 and 
November 1997, indicate that the veteran has been diagnosed 
with lower gastrointestinal bleed, secondary to 
diverticulosis; diverticulosis; coronary artery disease, 
status post myocardial infarction and angioplasty; 
asbestosis; Alzheimer's disease; and a B12 deficiency.

The Board has carefully considered these statements with 
respect to the veteran's claim; however, through these 
statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting his lay statements as to 
the existence of a disease and a relationship between that 
disease and his service because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
etiology or diagnosis cannot constitute evidence to render a 
claim well grounded under section 5107(a); if no cognizable 
evidence is submitted to support the claim, the claim cannot 
be well grounded.  Tirpak v. Derwinski,  2 Vet. App. 609, 611 
(1992).  

The veteran is competent to report that his extremities were 
exposed to cold during service. It is not established that 
the veteran is a combat veteran.  Therefore the provisions of 
38 U.S.C.A. § 1154(b) (West 1991) are not applicable.  
However, the provisions of 38 U.S.C.A. § 1154(a) (West 1991) 
must be considered. 

The Board concludes that a veteran is competent to report 
that he was exposed to cold and exposure to cold may be 
consistent with the circumstances of the veteran's service.  
Regardless of subsection a or b, the veteran remains under an 
obligation to submit a well-grounded claim.  A critical 
element in establishing a well-grounded claim is competent 
evidence of current disability.  

In order to warrant service connection, there must be more 
than an inservice disease or injury; there must be evidence 
of a current disability.  See Caluza, 7 Vet. App. 498.  In 
the instant case, the subsequent private medical records do 
not show current diagnoses of a frozen left hand, a frozen 
left foot, or residuals thereof at the current time or since 
the veteran's discharge from service.  In the absence of 
proof of a present disease or injury, there can be no valid 
claim.  Brammer v. Derwinksi, 3 Vet. App. 223, 225 (1992).  
Therefore, the Board concludes that the veteran's claims for 
service connection for a frozen left hand and a frozen left 
foot are not well grounded.  Section 1154 does not assist the 
veteran in establishing the presence of a current disability.  
Accordingly, the claims are denied.  38 U.S.C.A. § 5107 (West 
1991).  There is no doubt to be resolved.


ORDER

Service connection for a frozen left hand is denied.  Service 
connection for a frozen left foot is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

